592 So. 2d 381 (1992)
Amador RIVERO, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 91-1361.
District Court of Appeal of Florida, Fifth District.
January 31, 1992.
James B. Gibson, Public Defender, and James T. Cook, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Nancy Ryan, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
This is an appeal from a re-sentencing on remand after this court vacated the original sentence, see Rivero v. State, 573 So. 2d 427 (Fla. 5th DCA 1991).
At resentencing, the trial court imposed the same departure sentences but gave additional reasons for departure. We vacate on the authority of Pope v. State, 561 So. 2d 554 (Fla. 1990) and Shull v. Dugger, 515 So. 2d 748 (Fla. 1987) and remand with directions that upon resentencing this time *382 that the trial court impose a sentence within the guidelines.[1]
SENTENCES VACATED; CAUSE REMANDED.
GOSHORN, C.J., and DAUKSCH, J., concur.
NOTES
[1]  The language of the opinions in Rivero and Brown v. State, 570 So. 2d 1070 (Fla. 5th DCA 1990) should not be read to be inconsistent with Pope and Shull.